DETAILED ACTION
This office action is in response to applicant’s filing dated June 7, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 40-42 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed June 7, 2021.  Acknowledgement is made of Applicant's cancelation of claim(s) 1-39 and 43-45. 
Applicants elected without traverse Group III, a method of treating at least one condition comprising administration of an intravaginal medicine comprising DHEA as the elected invention and female sexual interest arousal disorder as the elected species in the reply filed on October 7, 2014.  The requirement is still deemed proper.  
Claims 40-42 are presently under examination as they relate to the elected species:  female sexual interest arousal disorder.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, 

Priority
The present application claims benefit of US Provisional Application No. 61/675,717 filed on July 25, 2012.  The effective filing date of the instant application is July 25, 2012.
 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 40 and 42 stand rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Labrie et al (US 2009/0054383 A1, cited in a previous Office Action).
Regarding claims 40 and 42, Labrie teaches a method of treating or reducing the likelihood of acquiring symptoms or diseases due to menopause, in postmenopausal women, comprising administering a sex steroid precursor including dehydroepiandrosterone, which is equivalent to DHEA (claim 1); wherein the sex steroid precursor is administered intravaginally (claim 3); and wherein the symptoms or diseases due to the menopause include diminished libido (claim 25).  Libido, by broadest reasonable interpretation, means sexual interest/arousal.  Thus, diminished libido reads on sexual interest arousal disorder or hypoactive sexual desire disorder.  

With regard to claims 37, 40 and 43 and the limitation, in a woman who is not suffering from symptoms of vulvo-vaginal atrophy wherein symptoms of vulvo-vaginal atrophy are vaginal dryness, burning and itching, and dyspareunia, the Examiner acknowledges that vaginal atrophy, dyspareunia, vaginal pruritus (equivalent to vaginal itching) and vulvo-vaginal dryness are listed as a possible symptoms or disease due to menopause that is treatable by the disclosed method.  However, these are simply alternate embodiments (see claim 31) which is directed to a method of treating and/or reducing the likelihood of acquiring vaginal diseases or vaginal dryness, vulvo-vaginal dryness, vaginal pruritus, vaginal atrophy, atrophic vaginitis, dyspareunia, vaginal bleeding at sexual activity, sexual dysfunction, loss of libido, loss of compactness of collagen fibers of the vaginal wall, and low muscularis thickness of the vaginal wall.  (Emphasis added).  Thus, Labrie teaches these methods as alternative embodiments.

With regard to claims 37, 40 and 43 and the limitation, “without administering a sex steroid to said woman,” Labrie teaches a method of treating or reducing the likelihood of acquiring symptoms or diseases due to menopause, in postmenopausal women, comprising administering a sex steroid precursor including dehydroepiandrosterone, which is equivalent to DHEA (claim 1).  Moreover, Labrie teaches a vaginal suppository composition comprising DHEA (claims 36-38).  Labrie is silent with regard to administering an additional sex steroid, thus it is safe to assume the method of treating loss of libido comprising administering DHEA taught by Labrie is administered without administering a sex steroid other than the sex steroid precursor, DHEA.

With regard to the instantly claimed amount of DHEA; Labrie teaches vaginal administration of DHEA in a daily dose of 3-13 mg, which anticipates the instantly claimed range of 13 mg per day or less.  With regard to the limitation “chronically administered,” chronic by broadest reasonable interpretation means recurring.  The Examiner has construed “chronically 

Thus, the teachings of Labrie et al anticipate the method of claims 40 and 42.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 41 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Labrie et al (US 2009/0054383 A1, cited in a previous Office Action) in view of Turna et al (Int J of Impotence Res, 2005; 17:148-153, cited in a previous Office Action).
Labrie teaches all the limitations of claim 41, except Labrie et al does not teach the woman is pre-menopausal.
Turna et al teaches that both pre-women [sic] and postmenopausal women with low libido have decreased levels of total testosterone, free testosterone and DHEA-S levels compared to age-matched healthy volunteers with comparable BMI and menopause status (page 152, left, 1st full paragraph).  Turna teaches the second group of patients studied were otherwise healthy premenopausal women with low sexual desire (page 152, 5th paragraph).  
As such, since Labrie teaches a method of treating diminished libido in postmenopausal women, and Turna teaches that both premenopausal and postmenopausal women with low libido have decreased levels of DHEA-S, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to utilize the method of treating diminished libido in postmenopausal women taught by Labrie to treat diminished libido in premenopausal women, since the prior art establishes that both premenopausal women and postmenopausal women with low libido have decreased levels of DHEA, resulting in the practice of the method of claim 41 with a reasonable expectation of success.


Claims 40-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bilkey et al (WO 03/039553 A1).
Regarding claims 40, Bilkey teaches a method of treating FSD (female sexual dysfunction) comprising administering intravaginally, in a treatment regimen extending over a period of at least 7 days, one to a plurality of dosage forms independently comprising one or more agents selected from (a) an estrogen, (b) an androgen, and (c) an antimuscarinic, wherein no more than one dosage form is administered on any day, wherein at least one such dosage form comprises at least two of said agents, and wherein said agents are administered in total and relative dosage amounts that are therapeutically effective in treatment of FSD or disorders contributing thereto (page 4, line 23-page 5, line 1); a vaginal dosage form comprises an 

With regard to the limitation, “without administering a sex steroid to said woman,” the Examiner acknowledges that Bilkey teaches method of treating FSD (female sexual dysfunction) comprising administering intravaginally, in a treatment regimen extending over a period of at least 7 days, one to a plurality of dosage forms independently comprising one or more agents selected from (a) an estrogen, (b) an androgen, and (c) an antimuscarinic, wherein no more than one dosage form is administered on any day and that an estrogen is a sex steroid and at least testosterone as the androgen is a sex steroid.  However, these are simply alternate embodiments which are directed to a method of treating FSD (female sexual dysfunction) comprising administering intravaginally, said method comprising administering a an androgen wherein the androgen is present as prasterone, which is equivalent to DHEA, wherein FSD is characterized at least by low libido and anxiety arising from urinary incontinence.  Thus, Bilkey teaches these methods as alternative embodiments.

prima facie obvious to one of ordinary skill in the art at the time of the invention to utilize the amounts of methyltestosterone taught as a starting point for optimizing the amount of prasterone (DHEA), since the prior art explicitly suggests utilizing equivalent amounts for other androgens including prasterone.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention to utilize the amounts of androgens taught by Bilkey as a starting point for optimizing the amount of the androgen, prasterone (DHEA) for use in a method of treating low libido because the dose is a result-effective variable, i.e. a variable that achieves a recognized result and therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 41 and 42, Bilkey teaches it is contemplated that certain benefits of the present invention will be afforded to perimenopausal or even to premenopausal women and the scope of the invention therefore extends to therapy for FSD or disorders contributory thereto at any stage of a woman’s adult life; however, in preferred embodiments the invention is directed to postmenopausal FSD (page 7, lines 15-21). 

Taken together, all this would result in the composition of claims 40-42 with a reasonable expectation of success.

Response to Arguments
	Applicant argues:
The Examiner's arguments against the patentability of the previously pending set of claims are focused on desire or libido. In contrast, however, claims 40-42 now remaining in this application are now directed to arousal disorder (FSAD). Applicant respectfully submits that desire and arousal are two distinguishable sexual symptoms. It is also deemed important to point out that low arousal, which is a clinical symptom, is different than FSAD which instead is a psychological problem that is manifested by distress or interpersonal difficulty.  A similar 

Examiner's response: 
The above argument has been carefully considered and has not been found persuasive. 
At the time of the invention, it was well known in the art that in the professional literature, the terms sexual desire, drive, motivation, interest, libido, hunger, and appetite are often used interchangeably as evidenced by Brotto (Arch Sex Behav, 2010; 39:221-239, cited in a previous Office Action).  Thus, as set forth above libido, by broadest reasonable interpretation, means sexual interest/arousal.  Thus, diminished libido reads on sexual arousal disorder.
MPEP 2111.01.III. states: “[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) (“In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.”). In the instant case, the effective filing date of the instant invention is July 25, 2012. At the time of the invention, it was well known in the art that sexual desire, drive, motivation, interest, libido, hunger, and appetite were terms utilized 

Applicant argues:
At this stage of the prosecution applicant believes that the best manner to overcome these objections is to show that diminished libido does not read on sexual interest arousal disorder (FSAD).  The Examiner cites the Brotto reference which is actually in agreement with applicant's position.  The Brotto reference states that, "Thus, the individual with deficient (or absent) sexual fantasies and desire for sexual activity who was not distressed by these symptoms did not meet criteria for HSDD." Moreover, the reference also states that, "These data also suggest that the prevalence of low desire with distress is significantly lower than the prevalence of low desire alone." In addition, applicant has estimated that according to Table 1 

Examiner's response: 
The above argument has been carefully considered and has not been found persuasive. 
As set forth above, MPEP 2111.01.III. states: “[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) (“In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.”). In the instant case, the effective filing date of the instant invention is July 25, 2012. At the time of the invention, it was well known in the art that sexual desire, drive, motivation, interest, libido, hunger, and appetite were terms utilized interchangeably as evidenced by Brotto (Arch Sex Behav, 2010; 39:221-239, cited in a previous Office Action). Brotto discloses that “In the professional literature, the terms sexual desire, drive, motivation, interest, libido, hunger, and appetite are often used interchangeably (page 221, right, 2nd paragraph. Thus, as set forth above libido, by broadest reasonable interpretation, means sexual interest/arousal. Thus, diminished libido reads on sexual arousal disorder.
st paragraph); Hartmann’s observation that sexual desire and (subjective) arousal are difficult to differentiate, and may be experienced as one and the same for women (page 228, right, last paragraph).  Brotto further teaches in reality, the distinction between subjective arousal and desire may be unclear at best; in part, this may be because women express difficulties differentiating desire from subjective arousal; also, in some women desire precedes arousal whereas in other women, it follows; in treatment outcome research, psychological interventions for low desire also significantly improve subjective sexual arousal; indeed, some researchers conceptualize sexual desire entirely as the cognitive component of sexual arousal; others prefer the term ‘‘arousability’’ to refer to sexual desire and subjective sexual arousal, where sexual desire is considered to be an early arousal process; as reviewed earlier, Hartmann et al.’s proposed taxonomy suggests that there be one universal sexual desire disorder with specifiers denoting problematic arousal, orgasmic function, mood, self-esteem, and/or relationship concerns; additional research is needed to test this conclusion that sexual desire and subjective arousal may, in fact, be two sides of the same sexual coin; if this is the case, then incorporating ‘‘arousability’’ into the criteria for low sexual desire is reasonable for DSM-V (page 235, left, last bridge paragraph).  Thus, Brotto clearly establishes that there is very 


Applicant argues:
The applicant has located in the patent literature three U.S. patent applications, published before the present application showing that diminished libido or the like is distinguishable from HSDD when DHEA is involved. More specifically, application No. 20090092687 discloses a method of increasing sexual wellness in healthy human subjects with sex steroid prohormones (see for example claim 1 and paragraph [0007]). However, claim 6 and paragraphs [0033] and [0035] exclude HSDD and FSAD or the like from claim 1. Application No. 20130203766 discloses a pharmaceutical composition comprising flibanserin in combination with at least one additional active ingredient (e.g., DHEA) for the treatment of sexual disorders. However, hypoactive sexual desire disorder, lack of sexual desire and loss of libido are distinguishable in claim 29 and paragraph [0094]. Finally, application No. 20040198706 discloses a formulation for providing transdermal or transmucosal delivery of active agents. However, claim 52 says that hypoactive sexual desire disorder (HSDD) is a hormonal disorder and claim 53 says that decreased libido is a clinical symptom (see also paragraphs [0018] and 

Examiner's response: 
The above argument has been carefully considered and has not been found persuasive. 
As set forth above, Brotto clearly establishes that there is very little distinction between arousal and desire and that women express difficulties differentiating desire from subjective arousal.  The cited patent references do not explicitly teach that libido, sexual desire, and sexual arousal are distinct.  Moreover, the cited references teach utilizing the same agents and methods to treat libido, sexual desire, and sexual arousal are distinct. Thus, as set forth above, diminished libido reads on sexual arousal disorder.



Applicant argues:
Applicant also respectfully disagrees with the Examiner's statement that, "Labrie is silent with regard to administering a sex steroid" concerning the claim limitation of, "without administering a sex steroid to said women"  In response applicant submits that by definition, the term sex steroid includes estrogen, androgen and progesterone. Many examples are available in the description, i.e., sex steroid (without precursor), hormone replacement therapy, HRT, estrogen, ESTring, Vagifem, Premarin, ERT, estrogen replacement therapy, testosterone, androgen, etc. However, this limitation is more oriented toward overcoming the rejection 
 
Examiner's response: 
The above argument has been carefully considered and has not been found persuasive. 
The Examiner acknowledges that DHEA is a steroid compound which may be characterized as a sex steroid.  The Examiner notes that the teachings of Labrie teach administering DHEA (see claim 34) and does not appear to require DHEA in combination with other sex steroids.  Labrie is silent with regard to administering an additional sex steroid, thus it is safe to assume the method of treating loss of libido comprising administering DHEA taught by Labrie is administered without administering a sex steroid other than the sex steroid precursor, DHEA.  With regard to the teachings of Bilkey, as set forth above, the Examiner acknowledges that Bilkey teaches method of treating FSD (female sexual dysfunction) comprising administering intravaginally, in a treatment regimen extending over a period of at least 7 days, one to a plurality of dosage forms independently comprising one or more agents selected from (a) an estrogen, (b) an androgen, and (c) an antimuscarinic, wherein no more than one dosage form is administered on any day and that an estrogen is a sex steroid and at least testosterone as the androgen is a sex steroid.  However, these are simply alternate embodiments which are directed to a method of treating FSD (female sexual dysfunction) comprising administering intravaginally, said method comprising administering a an androgen wherein the androgen is an androgen, from the alternative embodiments taught.  Moreover, prasterone (DHEA) is one of 15 androgen components taught (see page 11, lines 1-5).  Thus, one of ordinary skill in the art could readily envisage a method of treating FSD (female sexual dysfunction) comprising administering intravaginally an dosage form comprising prasterone (DHEA) from the teachings of Bilkey.


Applicant argues:
The only pertinent assertion is that Bilkey reference teaches that the androgen composition is vaginally administered. This omits the effect of the expression "associated with low testosterone" added as a proviso to, e.g., independent claim 40. It has been recognized that low circulating testosterone is not associated with female sexual dysfunction but some references, e.g., the Turna et al. reference also relied on by the Examiner) take the contrary position.   Applicant believes that the Turna reference has prematurely generalized to all women in its observations. Furthermore, a citation in the Turna reference supports applicant's argument, i.e., "Guay and Jacobson did not find any significant differences between the free T and DHEA-S levels in postmenopausal women on ERT or not."  On the other hand, returning to a discussion of Bilkey, it is important realize that the Bilkey reference is a systemic approach 

Examiner's response: 
The above argument has been carefully considered and has not been found persuasive. 
Bilkey teaches a vaginal dosage form comprising an androgen and an antimuscarinic in total and relative dosage amounts that are therapeutically effective in treatment of FSD characterized at least by low libido and anxiety arising from urinary incontinence (page 4, lines 18-21), thus Bilkey teaches embodiments that do not require the low libido to be associated with low testosterone.  Bilkey teaches “low libido” will be understood in Fig. 1 as an abbreviation for low libido, including decreased sexual desire and/or arousal (page 7, line 31-page 8, line 1).  As set forth above, Bilkey teaches a vaginal dosage form comprises an androgen and an antimuscarinic in total and relative dosage amounts that are therapeutically effective in treatment of FSD characterized at least by low libido and anxiety arising from urinary incontinence (page 4, lines 18-21); and agents suitable as an androgen component of a vaginal dosage form include prasterone (page 11, lines 1-5).  As set forth above, treating low libido reads on female sexual interest arousal disorder.  Treating low libido and anxiety arising from urinary incontinence reads on treating female sexual interest arousal disorder in a woman who is not suffering from symptoms of vulvo-vaginal atrophy wherein the symptoms vulvo-vaginal atrophy are vaginal dryness, burning and itching, and dyspareunia. 

With regard to argument regarding the amount of DHEA, as set forth above, Bilkey teaches a suitable dosage amount of methyltestosterone is likely to be found in the range of about 0.5 to about 2.5 mg, no more than once daily; other androgens can be administered in dosage amounts therapeutically equivalent to these dosage amounts of methyltestosterone prima facie obvious to one of ordinary skill in the art at the time of the invention to utilize the amounts of methyltestosterone taught as a starting point for optimizing the amount of prasterone (DHEA), since the prior art explicitly suggests utilizing equivalent amounts for other androgens including prasterone.  Moreover, it would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention to utilize the amounts of androgens taught by Bilkey as a starting point for optimizing the amount of the androgen, prasterone (DHEA) for use in a method of treating low libido because the dose is a result-effective variable, i.e. a variable that achieves a recognized result.   Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
	

Applicant argues:
The Examiner has noted that the Bilkey reference does not require reducing the number of days, however as previously noted the applicant feels that the reference contains a very strong suggestion to do so. Moreover, the Bilkey reference discloses that, "In a typical 
 
Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Bilkey teaches a suitable dosage amount is likely to be found in the range of about 0.5 to about 2.5 mg, no more than once daily.  Thus, Bilkey the range of no more than once daily overlaps the instantly claimed regimen of “daily.”  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Moreover, Bilkey teaches it will be found desirable to minimize the dosage amount of androgen and/or to minimize the number of days on which it is administered, to reduce risk of undesirable hepatic side-effects and masculinization.  Thus, Bilkey does not require reducing the number of days; this is simply an alternative embodiment for minimizing undesirable side-effects.  Moreover, the teaching of Bilkey that it will be found desirable to minimize the dosage amount of androgen provides motivation to administer the androgen, prasterone, in low doses In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
Conclusion
Claims 40-42 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628